DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.
 Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 18, 20-21 and 23 are objected to because of the following informalities:  
In reference to claim 1, it is suggested to (1) in line 5, after “including” and before “single” insert “a”; (2) in line 15 after “of” and before “20”, insert “the first metal powder to the second metal powder is from”; (3) in line 16, amend “the temperature (T) indicating the” to “a temperature (T) indicating a”; (4) in line 17, amend “the differential” to “a differential”; and (5) in line 19  amend “the temperature (T) of the” to “a temperature (T) of a”, in order to ensure consistency and clarity in the claim language. Appropriate correction is required.
In reference to claim 18, it is suggested to (1) in line 5, after “including” and before “single”, insert “a” and (2) in line 14 after “of” and before “20”, insert “the first metal powder to the second metal powder is from”, in order to ensure consistency and clarity in the claim language. Appropriate correction is required.
In reference to claims 20 and 23, it is suggested to (1) in line 2, amend “the temperature (T) indicating the” to “a temperature (T) indicating a”; (2) in line 3, amend “the differential” to “a differential”; and (3) in line 5, amend “the temperature (T) of the” to “a temperature (T) of a”, in order to ensure consistency and clarity in the claim language. Appropriate correction is required.
In reference to claim 21, it is suggested to (1) in line 5, after “including” and before “single”, insert “a” and (2) in line 14 after “of” and before “30”, insert “the first metal powder to the second metal powder is from”, in order to ensure consistency and clarity in the claim language. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claims 19 and 22, the limitation “the second liquidus temperature” is recited in line 3. There is insufficient antecedent basis for this limitation in the claims. It is suggested to delete “or the second liquidus temperature” from line 3, in order to ensure proper antecedent basis in the claim language. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Melton et al. (US 5,229,070) (Melton) in view of Lee et al. (KR 2017/0084544) (Lee).
	The examiner has provided a machine translation of KR 2017/0084544 Abstract, Claims and Description. The citation of prior art refers to the provided machine translation. 
In reference to claims 1 and 2, Melton teaches a solder paste that includes a mixture of compositionally distinct first and second solder powders (col. 1, lines 65-67) (corresponding to a molded solder comprising: a first metal powder; a second metal powder). The first powder is predominantly tin and the second powder is a tin-indium alloy powder consisted of about 50 weight percent indium and the balance tin (col. 1, line 68 – col. 2 line 4; col. 2, line 47-49) (corresponding to the firs metal powder is a metal powder made of Sn-50In solder alloy).
	Melton does not explicitly teach the first predominantly tin powder is Sn-3.0Ag-0.5Cu, as presently claimed. However, Melton teaches the first powder is composed of at least 90 weight percent tin (col. 3, lines 60-62).
	Lee teaches a solder paste composition comprising a solder powder (Abstract). Lee further teaches Sn-Ag-Cu (SAC)-based alloys, and more preferably Sn-3.0Ag-0.5Cu alloy powder, are superior to other solder alloys in all properties such as wettability and mechanical properties ([0038]). 
	In light of the motivation of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the predominantly tin first powder to be Sn-3.0Ag-0.5Cu alloy powder, in order to provide a first powder having superior properties such as wettability and mechanical properties over other solder alloys (corresponding to the second metal powder is a metal powder made of Sn-3.0Ag-0.5Cu).
	Melton in view of Lee further teaches the mixture comprises between about 10 and 20 weight percent of the second tin-indium powder (col. 2, lines 55-59) (corresponding to a mass ratio of 20:80 to 50:50).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Melton in view of Lee teaches the solder paste includes a mixture of the first Sn-3.0Ag-0.5Cu alloy powder and second Sn-50In powder, as evidence by Table 2 of the instant application’s Specification the first Sn-3.0Ag-0.5Cu alloy powder has a solidus temperature/liquidus temperature of 217ºC/219ºC and the second Sn-50In powder has a solidus temperature/liquidus temperature of 118ºC/120ºC; therefore, it is clear the first powder has a liquidus temperature higher than the melting temperature or liquidus temperature of the second powder and a temperature difference between the liquidus temperature of the second powder and the liquidus temperature of the first powder is 50ºC or higher (corresponding to a first solidus temperature and a first liquidus temperature; the melting temperature or second liquidus temperature being higher than the first liquidus temperature; a temperature difference between the first liquidus temperature and the melting temperature  or the second liquidus temperature is 50ºC or higher).
Given that the solder of Melton in view of Lee is substantially identical to the present claimed molded solder in composition, it is clear that the solder of Melton in view of Lee would intrinsically have a solidus temperature that becomes higher after the second powder has been melted by heating the solder at a temperature equal to or higher than the liquidus temperature of the second powder and an absolute value (H1’) of a heat flow at a temperature indicating an initial endothermic peak of a differential scanning calorimetry before heating the solder at a temperature equal to or higher than the liquidus temperature of the second powder and an absolute value (H2’) of a heat flow at a temperature of a differential scanning calorimetry after heating the solder satisfying the following: H2’/H1’≤ 0.2.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
Further, although Melton in view of Lee does not explicitly teach the first powder and second powder are press-molded as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product‑by‑process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product‑by‑process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Melton in view of Lee meets the requirements of the claimed product, Melton in view of Lee clearly meets the requirements of the present claim. 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al. (US 2019/0084093) (Sakata).
In reference to claims 18-20, Sakata teaches a bonding material including high melting point metal particles and low melting point metal particles ([0004]) (corresponding to a molded solder comprising: a first metal powder; and a second metal powder having a melting temperature).
The high melting point metal particle are Cu particles ([0020]), while the low melting point metal particles are an Sn-Ag-Cu type material ([0021]); more specifically, the high melting point metal particles are copper powder and the low melting point metal particles are SAC305 solder powder (i.e., Sn-3.0Ag-0.5Cu) ([0040]) (corresponding to the first metal powder is made of n-3.0Ag-0.5Cu solder alloy, and the second metal powder is a metal powder of Cu). 
Sakata further teaches a mass proportion of high melting point metal particles with respect to a total mass of high melting point metal particles and low melting point metal particles is 55% to 75% (thus, a mass proportion of low melting point metal particles is 45% to 25%) ([0005]) (corresponding to a mass ratio of 20:80 to 50:50). Sakata teaches a range which overlaps the presently claimed range. 
Sakata differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range. However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have selected from the overlapping portion of the range taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
Given that Sakata teaches the bonding material including the high melting point metal powder being Cu powder and the low melting point metal powder being SAC305 solder powder, as evidence by Table 2 of the instant application’s Specification the Cu powder has a melting point of 1085ºC and SAC305 solder powder has a solidus temperature/liquidus temperature of 217ºC/219ºC; therefore, it is clear a temperature difference between the first liquidus temperature and the melting temperature is 50ºC or higher (corresponding to a first solidus temperature and a first liquidus temperature; the melting temperature being higher than the first liquidus temperature; a temperature difference between the first liquidus temperature and the melting temperature is 50ºC or higher).
Given that the bonding material of Sakata is substantially identical to the present claimed molded solder in composition, it is clear that the bonding material of Sakata would inherently have a solidus temperature that becomes higher after the low melting point metal particles have been melted by heating the bonding material at a temperature equal to or higher than the first liquidus temperature and an absolute value (H1’) of a heat flow at a temperature indicating an initial endothermic peak of a differential scanning calorimetry before heating the bonding material at a temperature equal to or higher than the first liquidus temperature and an absolute value (H2’) of a heat flow at a temperature of a differential scanning calorimetry after heating the bonding material satisfying the following: H2’/H1’≤0.2.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
Further, although Sakata does not explicitly teach the Cu powder and SAC305 solder powder are press-molded as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product‑by‑process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product‑by‑process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Sakata meets the requirements of the claimed product, Sakata clearly meets the requirements of the present claim. 

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (JP 2003-245793).
	The examiner has provided a machine translation of JP 2003-245793 Abstract, Claims and Description. The citation of prior art in the rejection refers to the provided machine translation. 
In reference to claims 21-23, Igarashi teaches a composition for soldering, the composition for soldering has a first metal powder and a second metal powder ([0005]). The solder composition is in a compression-molded solid state ([0006]) (corresponding to a molded solder comprising: a first metal powder; a second metal powder; the molded solder being constructed so that a mixture of the first metal powder and the second metal powder are press-molded).
	The first metal powder contains at least one of Sn, Sn-Ag, Sn-Ni, Sn-Sb, Sn-Zn, Sn-Bi and Sn-In ([0010]). The second metal powder is made of copper, wherein the second metal powder has a higher melting point than the first metal powder ([0005]; [0010]; Abstract) (corresponding to a second metal powder having a metaling temperature, the second metal powder including a single element; the second metal powder is a metal powder of Cu).
Given that Igarashi discloses the first metal powder that overlaps the presently claimed first metal powder, including Sn-In, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use the Sn-In as the first metal powder, which is both disclosed by Igarashi and encompassed within the scope of the present claims.
While Igarashi does not explicitly teach the In content in the Sn-In first metal powder is 50% by mass, as presently claimed. However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, ‘from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.’” In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969) (corresponding to a first metal powder is a metal powder made of Sn-50In solder alloy).
Igarashi further teaches all the metal powders in the solder composition are 100% by mass, the content ratio of the first metal powder is larger than 60% by mass and 85% by mass or less and the second metal powder is 15% by mass or more and 40% by mass or less ([0028]) (corresponding to a mass ratio of 30:70 to 60:40).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given that Igarashi teaches the first metal powder is 50Sn-50In and the second metal powder is Cu, and Table 2 of the instant application’s Specification discloses Sn-50In has a solidus temperature/liquidus temperature of 118ºC/120ºC and Cu has a melting temperature of 1085ºC, it is clear the first metal powder has a first solidus temperature and a first liquidus temperature of 118ºC/120ºC and the second metal powder has a melting temperature being higher than the first liquidus temperature; and further a temperature difference between the first liquidus temperature and the melting temperature is 50ºC or higher (corresponding to a first solidus temperature and a first liquidus temperature; the melting temperature being higher than the first liquidus temperature; a temperature difference between the first liquidus temperature and the melting temperature is 50ºC or higher).
Further, given that the solder composition of Igarashi is substantially identical to the present claimed molded solder in structure and composition, it is clear that the solder composition of Igarashi would inherently have a solidus temperature that becomes higher after the first metal powder has been melted by heating the solder composition at a temperature equal to or higher than the first liquidus temperature and an absolute value (H1’) of a heat flow at a temperature indicating an initial endothermic peak of a differential scanning calorimetry before heating the solder composition at a temperature equal to or higher than the first liquidus temperature and an absolute value (H2’) of a heat flow at a temperature of a differential scanning calorimetry after heating the solder composition satisfying the following: H2’/H1’≤0.2.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
Additionally, claim 21 defines the product by how the product was made (i.e., press-molded).  Thus, claim 21 is product-by-process claim.
For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a mixture of the first metal powder and the second metal powder. Igarashi suggests such a product.
Response to Arguments
In response to amended claims 18 and 21, the previous Claim Objections of record are withdrawn. However, upon further consideration a new set of Claim Objections is set forth above.

In response to cancelled claims 15-17, the previous 35 U.S.C. 102 rejections over de Avila Ribas et al (US 2014/0199115) (Ribas) are withdrawn from record.
Upon further consideration of Ribas, namely given that Ribas teaches a solder composition comprising a blend of a first powder component (i.e., 42Sn58Bi) and a second powder component (SAC305), wherein the amount of first powder component forms about 80% by weight of the solder composition and the second powder composition forms about 20% by weight of the solder composition, it is clear Ribas does not meet the presently claimed mass ratio in claim 1. Therefore, the previous 35 U.S.C. 103 rejections over Ribas are withdrawn from record. However, upon further search and consideration a new set of rejection is set forth above.

In response to amended claim 18, which now recites “the second metal powder is a metal powder of Cu”, it is noted that Tanaka et al. (US 2009/0139608) no longer meets the presently claimed limitations. Therefore, the previous 35 U.S.C. 103 rejections over Tanaka are withdrawn from record. However, the amendment necessitates a new set of rejections, as set forth above.

In response to amended claim 21, which now recites “the second metal powder is a metal powder of Cu”, it is noted that Nakada et al. (JP 2004-363052) (Nakada) no longer meets the presently claimed limitations. Therefore, the previous 35 U.S.C. 103 rejections over Nakada are withdrawn from record. However, the amendment necessitates a new set of rejections, as set forth above.
Applicant’s arguments with respect to claims 1-2 and 18-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784